judge Ewing
delivered the Opinion of the Court.
As the duty devolves on the County Court to reviso and approve or reject the report of commissioners of accounts, it is not strictly proper to appoint members of their own body as commissioners; but as the law imposes no restriction upon them in making their selection, and as there may be justices who are as competent to act as others, and there are always a sufficient number to form a court for a revision of the report, without those who act as commissioners, (if ’it were admitted that the commissioners were incompetent to preside in revising their own report,) we cannot say that it is irregular and inadmissible to make such appointments.
But though it may be competent for the County Court to allow to an administrator, as compensation, less than five per cent, upon the amount collected or charged to have been collected by‘him, as no proof is exhibited, or reason given, in this case for allowing less than one half that amount, and as from the number of vouchers exhibited, and the smallness of the items of claims which came to his hands for collection, he seems to have had much trouble in settling the estate,'we think the allowance to him of fifty dollars only, was too small.
It is therefore considered by the Court, that the order of the County Court be reversed, and the matter re-committed to the commissioners of accounts for re-examination and settlement and report.- ,,